FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 5, 2021

                                       No. 04-18-00022-CR

                                     Travis Leslie NORTON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR3975
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        Upon consideration of Norton’s post-conviction application for writ of habeas corpus, the
Texas Court of Criminal Appeals found this court did not have the benefit of the complete record
when it issued its opinion holding Norton failed to preserve his sole issue on appeal. See Norton
v. State, No. 04-18-00022-CR, 2019 WL 572830 (Tex. App.—San Antonio Feb. 13, 2019, no
pet.) (mem. op., not designated for publication). The Court of Criminal Appeals granted Norton
an out-of-time appeal on the merits of his appellate issue that “the trial court erred in failing to
suppress the physical evidence obtained pursuant to a warrantless search of his person in
violation of the Fourth Amendment.” Ex parte Norton, No. WR-92,415-01, 2021 WL 1202422
(Tex. Crim. App. Mar. 31, 2021) (per curiam).

        Accordingly, we WITHDRAW our opinion and judgment issued on February 13, 2019,
and ABATE this appeal to the trial court for a hearing to determine whether Norton (1) desires to
prosecute his out-of-time appeal, and (2) is indigent and entitled to appointment of appellate
counsel, or, if not indigent, has retained or intends to retain appellate counsel. The trial court
may, in its discretion, receive evidence on the two questions by sworn affidavit from appellant.
The trial court shall, however, order appellant’s counsel, if any, to be present at the hearing.

        We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than thirty (30) days from the date of this order. We further
ORDER the trial court clerk to file a supplemental clerk’s record in this court no later than ten
(10) days after the trial court files its findings of facts and conclusions of law, and the court
reporter to file a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty (20) days after the date of the hearing.
                                                                                   FILE COPY

      All appellate deadlines are ABATED pending further orders from this court.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court